Name: Commission Regulation (EEC) No 3575/91 of 9 December 1991 amending Regulation (EEC) No 1995/91 on the sale for delivery in the French overseas departments of cereals held by the various intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 338/ 16 Official Journal of the European Communities 10 . 12. 91 COMMISSION REGULATION (EEC) No 3575/91 of 9 December 1991 amending Regulation (EEC) No 1995/91 on the sale for delivery in the French overseas departments of cereals held by the various intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1995/91 of 8 July 1991 on the sale for delivery in the French over ­ seas departments of cereals held by the various interven ­ tion agencies (3) permits the resale of intervention cereals by invitation to tender ; whereas those invitations to tender are open until 30 November 1991 for delivery by 31 December 1991 ; Whereas the period of application of Regulation (EEC) No 1995/91 should be extended in order to prevent inter ­ ruptions in supply before the implementing regulations for the Poseidom programme, which is to come into force on 1 January 1992, enter into effect ; Whereas the quantities of cereals in question must accor ­ dingly be increased by 1 5 000 tonnes to meet require ­ ments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1995/91 is hereby amended as follows : 1 . In Article 1 , '94 980 tonnes' is replaced by ' 109 980 tonnes'. 2 . In Article 2, the date '30 November 1991 ' is replaced by '31 December 1991 '. 3 . The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 27. 12. 1990, p . 28 . 0 OJ No L 183, 9 . 7. 1991 , p . 10 . 10 . 12. 91 Official Journal of the European Communities No L 338 / 17 ANNEX (tonnes) Cereal Guadelupe Martinique French Guyana Reunion  Common wheat 40 000 10 000 1 000 40 000  Maize 1 250 ' 1 250 480   Barley   1 000 15 000 Delivery period : 1 July 1991 to 29 February 1992. Tenders  Common wheat : Germany and France  Maize : France  Barley : United Kingdom and France